      Case 1:19-cv-00272-HSO-MTP Document 113 Filed 10/14/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 TERRY LEE JOHNSON                              §                         PLAINTIFF
                                                §
                                                §
 v.                                             §    Civil No. 1:19cv272-HSO-MTP
                                                §
                                                §
 CITY OF BILOXI MUNICIPAL                       §
 COURT, et al.                                  §                     DEFENDANTS



            ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
             AND RECOMMENDATION [105] AND DISMISSING
                 CIVIL ACTION WITHOUT PREJUDICE

       BEFORE THE COURT is United States Magistrate Judge Michael T.

Parker’s Report and Recommendation [105] that this matter be dismissed without

prejudice for lack of subject-matter jurisdiction, for failure to prosecute, and for

failure to obey Orders of this Court. See R. & R. [105] at 1, 6. For the reasons

that follow, the Court finds that the Report and Recommendation [105] should be

adopted and that this case should be dismissed without prejudice.

                                  I. BACKGROUND

       On May 9, 2019, pro se Plaintiff Terry Lee Johnson (“Plaintiff” or “Johnson”)

filed a Complaint [1] in this Court naming as Defendants the City of Biloxi

Municipal Court; Harrison County 2nd Judicial; Justice Court; Bob Payne, State

Prosecutor; and City of Biloxi Mayor. See Compl. [1] at 1-4. Plaintiff claims that

he has “been wrongfully arrested for 30 years and they do not have the legal

constitutions to do it due to vital record wherefore they or [sic] illegal [sic] waiving
     Case 1:19-cv-00272-HSO-MTP Document 113 Filed 10/14/20 Page 2 of 6




mine rights to a trial to keep the truth that has lies.” Id. at 4. With respect to

subject-matter jurisdiction, Plaintiff contends that the Court has federal question

jurisdiction over this matter because “the vital static’s [sic] records claiming the

Defendant is ‘Deceased.’” Id. at 3.

      In a May 28, 2019, Order [3] granting Plaintiff’s application to proceed in

forma pauperis (“IFP”), the Magistrate Judge advised Plaintiff that “it is his

responsibility to prosecute this case and that the case cannot proceed until the

Defendants have been served with a summons and the Complaint (ECF. No. 1).”

Order [3] at 1-2. The Magistrate Judge further informed Plaintiff that “pursuant

to Local Uniform Civil Rule 4(a), it is Plaintiff’s responsibility to prepare the

summons to be served on [each] Defendant and to present the completed summons

to the Clerk of Court for issuance.” Id. at 2. The Magistrate Judge warned

Plaintiff that this case may be dismissed without prejudice if Defendants are not

served within 90 days after the Complaint is filed. See id. (citing Fed. R. Civ. P.

4(m)). Plaintiff did not comply with this Order [3].

      Plaintiff has littered the record with numerous, miscellaneous filings, many

of which reference allegations other than those made in the Complaint and which

mention individuals other than those Defendants named in the Complaint. It

remains unclear whom Plaintiff is trying to sue or what claims he is asserting

against them.

      The Magistrate Judge has entered several Orders to Show Cause trying to

clarify Plaintiff’s claims and whom he seeks to sue. See, e.g., Orders [38], [54], [62],

[69], [71]. Plaintiff has not adequately responded to any of these Orders, and his

                                            2
     Case 1:19-cv-00272-HSO-MTP Document 113 Filed 10/14/20 Page 3 of 6




claims remain unclear. The record reflects that the Magistrate Judge has

repeatedly reminded Plaintiff that it is his responsibility to demonstrate the

existence of federal subject-matter jurisdiction, to prosecute this case, to prepare

summonses for Defendants and present them to the Clerk of Court for issuance, to

keep the Court advised of his current address, and to abide by all Orders of the

Court. See, e.g., Order [3] at 2; Order [14] at 3; Order [53] at 2; Order [54] at 4-6;

Order [62] at 2; Order [69] at 1-2; Order [71] at 1-2. The Magistrate Judge has also

warned Plaintiff on multiple occasions that his failure to comply with these

obligations may be deemed a purposeful and contumacious act resulting in this case

being dismissed. See, e.g., Order [14] at 3; Order [54] at 5-6; Order [62] at 2; Order

[69] at 1-2; Order [71] at 1-2.

      On June 24, 2020, United States Magistrate Judge Michael T. Parker entered

a Report and Recommendation [105], recommending that this case be dismissed

without prejudice for lack of subject-matter jurisdiction, for failure to prosecute, and

for failure to obey Orders of this Court. See R. & R. [105] at 1, 6. The Report and

Recommendation [105] was mailed to Plaintiff’s address of record. Any objection to

the Magistrate Judge’s Report and Recommendation [105] was due within fourteen

(14) days of service, see L.U. Civ. R. 72(a)(3), but to date, Plaintiff has not filed any

formal Objection.

                                   II. DISCUSSION

      Where no party has objected to a magistrate judge’s report and

recommendation, the Court need not conduct a de novo review of it.        28 U.S.C.

§ 636(b)(1) (“a judge of the court shall make a de novo determination of those

                                            3
     Case 1:19-cv-00272-HSO-MTP Document 113 Filed 10/14/20 Page 4 of 6




portions of the report or specified proposed findings and recommendations to which

objection is made”). In such cases, the Court applies the “clearly erroneous, abuse

of discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

        Having conducted the required review, the Court concludes that the

Magistrate Judge’s findings are not clearly erroneous, nor are they an abuse of

discretion or contrary to law. The Court will adopt the Magistrate Judge’s Report

and Recommendation [105] as the opinion of this Court, and this civil action will be

dismissed without prejudice for lack of subject-matter jurisdiction and for Plaintiff’s

failure to prosecute and to abide by the Court’s Orders.

        Plaintiff has filed a number of documents of record since the entry of the

Report and Recommendation [105], but none are styled as objections. All are

equally incoherent. To the extent those could somehow be construed as Objections,

the result would not change even under a de novo review. “[F]ederal courts are

courts of limited jurisdiction.” Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743,

1746, reh’g denied, 140 S. Ct. 17 (2019) (quotation omitted). “The burden of

establishing subject matter jurisdiction in federal court rests on the party seeking to

invoke it.” St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th

Cir. 1998). The authority granted to federal district courts under Article III, § 2, of

the Constitution is limited to those subjects encompassed within a statutory grant

of jurisdiction, such that a district court may not exercise subject-matter

jurisdiction absent a statutory basis. See Home Depot U.S.A., Inc., 139 S. Ct. at

1746.

                                           4
     Case 1:19-cv-00272-HSO-MTP Document 113 Filed 10/14/20 Page 5 of 6




      In this case, it remains unclear whom Plaintiff intends to name as

Defendants and what claims he asserts against each. Despite the plethora of

documents Plaintiff has filed in this case, he has never adequately complied with

the Court’s Orders which have attempted to discover information about his claims.

Although this case having been pending for over 17 months, Plaintiff has never

provided the Court with sufficient information in order for it to ascertain whether it

has subject-matter jurisdiction. Because Plaintiff has not demonstrated that the

Court possesses federal subject-matter jurisdiction as to any claim he is attempting

to assert, dismissal without prejudice is warranted.

      Moreover, this Court has the authority to dismiss an action for a plaintiff’s

failure to prosecute under Federal Rule of Civil Procedure 41(b) and under its

inherent authority to dismiss the action sua sponte. See Link v. Wabash R.R., 370

U.S. 626, 630-31 (1962); McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir.

1988). The Court must be able to clear its calendars of cases that remain dormant

because of the inaction or dilatoriness of the parties seeking relief, so as to achieve

the orderly and expeditious disposition of cases.   Such a sanction is necessary in

order to prevent undue delays in the disposition of pending cases and to avoid

congestion in the calendars of the Court. See Link, 370 U.S. at 629-30.

      Despite clear and unambiguous directions from the Magistrate Judge,

Plaintiff has never caused summonses to be issued for Defendants and has failed to

comply with many Court Orders, even after being warned numerous times that

failure to do so would be deemed a purposeful delay and contumacious act that may

result in the dismissal of his case. See, e.g., Order [3] at 2; Order [14] at 3; Order

                                           5
     Case 1:19-cv-00272-HSO-MTP Document 113 Filed 10/14/20 Page 6 of 6




[53] at 3; Order [54] at 4-6; Order [62] at 2; Order [69] at 1-2; Order [71] at 1-2.

Such inaction by Plaintiff represents a clear record of intentional delay or

contumacious conduct.     Dismissal is warranted on this basis as well.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

DISMISSED WITHOUT PREJUDICE for lack of subject-matter jurisdiction and

for Plaintiff’s failure to prosecute and to abide by the Court’s Orders. All

remaining pending Motions in this case are DENIED WITHOUT PREJUDICE.

A separate final judgment will be entered pursuant to Federal Rule of Civil

Procedure 58.

      SO ORDERED AND ADJUDGED, this the 14th day of October, 2020.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE




                                            6
